Citation Nr: 1502210	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In an October 2012 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  The Veteran initially filed a claim for service connection for a back disability in July 1968, the month he was discharged from active duty.  A review of his service treatment records (STRs) shows the Veteran's back was in sound condition upon induction into active duty in 1966.  Although his STRs do not show a distinct injury or even treatment for a back disorder in service, the Veteran states he injured his back while serving as a truck driver in Vietnam.  More specifically, he asserts that he experienced back pain while loading and unloading heavy supplies, bodies of fellow soldiers, ammunition and cargo, as well as driving long cargo delivery missions on rough roads.  The Board finds no reason to question the veracity of the Veteran's statements, and his reports are otherwise consistent with the places, types and circumstances of service in Vietnam.  Moreover, during his July 1968 separation examination, the Veteran reported "recurrent back pain." 

In October 1968, the Veteran underwent an initial VA examination, wherein he was diagnosed with, "residuals of a chronic lumbo-sacral strain, by history, not found." The Veteran has stated he was seen by a private physician between 1969 and 1970; however, these records have been destroyed.  He has also indicated he experienced continuity of pain from discharge through the present date, which worsened in both frequency and severity as time passed.  His records show he subsequently began receiving medical treatment for his back pain at the Marrowbone Clinic in 1993.  He began receiving treatment at the Huntington, West Virginia VA Medical Center (VAMC) in 1999.  The Veteran underwent an MRI in 2003, which revealed a centrally herniated disc at the L4-5 level.  Additionally, he was diagnosed with both degenerative joint and degenerative disc disease on VA examinations in 2008, 2010 and 2011.  The central question before the Board is whether the Veteran's current back disability is related to his back pain in service.  

The Veteran underwent a second VA examination in May 2008.  At that time, the examiner determined the Veteran's back disability was less likely as not caused by or a result of his in-service back injury.  The examiner reasoned there was, "no record of treatment of a back complaint for 30 years following military service."  The examiner also indicated there was, "no evidence of a continuing back problem from basically the time he left the military until 1999."  The examiner's negative nexus opinion expressly focuses on a lack of treatment subsequent to service.  The opinion did not consider the Veteran's credible reports of symptoms of back pain dating from service to the present.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board notes that the Veteran has also provided credible lay statements from several sources, to include his spouse, brother, sister, and a business customer.  Each of these statements attests to witnessing the Veteran's long history of back pain.  

In October 2009, the case was remanded by the Board for a new VA examination. At that time, the examiner was instructed to, "consider the lay statements regarding the chronicity and onset of the Veteran's back condition."  However, in a March 2010 VA examination, the examiner cursorily concluded the Veteran's degenerative joint disease was less likely as not caused by or the result of service-related activities, because, "the military records revealed no evidence of treatment for a low back condition."  Clearly, the examiner ignored the instructions to consider and discuss the competent lay statements noted above.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2011, the Board again remanded the case for another VA examination, in order to comply with the prior request.  At that time the Board noted, "the VA examiner failed to specifically address the multiple lay statements of record regarding the chronicity and onset," of the Veteran's back disability.  The Veteran subsequently underwent another VA examination in May 2011.  Initially, the examiner concluded it would be, "speculation as to whether he indeed had such an injury."  Again, the examiner clearly violated the directives of the Board, which indicated he should consider and accept the Veteran's credible statements relative to the onset of his back pain.  Therefore, the case was returned to the examiner by the RO for an addendum.  In an April 2012 supplement, the examiner concluded the Veteran's back disability was less likely as not related to his military service, because, "there is no evidence of treatment of back pain from 19[68] to 1999."  The examiner further reasoned, "the absence of records of treatment between 1968 and 1999, make it difficult to connect the current disability with the original claim."  Yet again, the VA examiner stubbornly ignored the Board's directive, as he failed to provide even a scintilla of discussion or consideration relative to the above noted lay statements.  Due to this deficiency, the Court found the prior remand directives have yet to be substantially complied with.  Therefore, another remand is necessary. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's back disability originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service injury described by the Veteran.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the statements provided by the other competent lay witnesses, regarding his in-service injury and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide the requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



